Landis, Judge:
Counsel have submitted these cases on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials SL by Commodity Specialist Samuel Lacher on the invoices covered by the protests enumerated above, assessed with duty at the rate of 45 per centum ad valorem under the provisions of Item 534.94 of the Tariff Schedules of the United States, consists of statues or statuettes of ceramic ware valued over $2.50 each and produced by professional sculptors or directly from molds made from original models produced by professional sculptors.
IT IS FURTHER STIPULATED AND AGREED that the rate for statues or statuettes of ceramic ware, valued over $2.50 each and *105produced by professional sculptors or directly from molds made from original models produced by professional sculptors is 8 per centum ad valorem under Item 534.11.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of facts, we hold that the merchandise represented by the items marked with the letter “A” and the initials of the commodity specialist on the invoices covered by the entries and protests listed in schedule A, attached to and made a part hereof, consists of statues or statuettes of ceramic ware, valued over $2.50 each, produced by professional sculptors or directly from molds made from original molds produced by professional sculptors, dutiable at 8 per centum ad valorem under TSUS item 534.11.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.